Garuthers J.,
delivered tbe opinion of tbe Court:
There is no error in tbe rulings of tbe Court, on tbe questions of evidence, or in tbe charge in tbe case to tbe jury. Tbe defendant in an action for a libel or slander, cannot defend himself by proving that tbe plaintiff bad previously libelled or slandered him; but that matter is only good in mitigation of damages, because of tbe excitement produced by it.
Slander, defence to action for, see Watson v. Nicholas, 6 Humph., Coulter v. Stewart, 2 Yerg. 225; Wilson v. Nations, 2 Yerg. 211; Lambert v. Pharis, 3 Head, 662; Bell v. Farsnworth, 11 Humph. 608; Birchfield v. Russell, 3 Cold. 228.
Mitigation of damages, Hancock v. Stephens, 11 Humph. 507; West v. Walker, 2 Swan, 32; Shirley v. Keathey, 4 Cold. 29.